DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berlinger (US 2016/0370241) in view of Shapiro (“Brazing of Conventional Titanium alloys”, ASM Handbook, vol. 6, 2017, pg. 1-24, see attached NPL) and further in view of Clark et al. (US 2018/0169796, hereafter “Clark”).
Regarding claim 1, Berlinger discloses a method of processing a joint, said method comprising: forming an actively brazed joint 4 (figs. 1-2), wherein the actively brazed joint is formed from at least two components 2-3 coupled together by a volume of a joining metal alloy (active braze alloy such as Cu-Ti-Zr-Ni alloy- [0028]) having a solidus temperature and a liquidus temperature, wherein the joining metal alloy is heated to a first temperature that is higher than the liquidus temperature [0009-0010]; cooling the actively brazed joint to a second temperature that is lower than the solidus temperature [0013]; and maintaining the second temperature for a predefined duration to form at least one region of segregated crystallization within the volume of the joining metal alloy (fig. 2), wherein the at least one region of segregated crystallization is configured to increase the liquidus temperature of a layer of brazed metal, formed from the joining metal alloy, between the at least two components [0027, 0037]. 
Berlinger does not mention cooling the brazed joint to a second temperature that is higher than 90% of the solidus temperature of the joining metal alloy. However, Shapiro (also drawn to brazing using a metal alloy) discloses a joining metal alloy (titanium-base alloys) having a solidus temperature range of 770-960°C, a liquidus temperature range of 786-960°C, and a brazing temperature range of 850-1000°C (Tables 6-7), wherein post-brazing heat treatment is performed by cooling, the heat treatment temperature being at least 100°C below the brazing temperature (pg. 6, top left column). For instance, Ti-35Zr-15Cu-15Ni joining alloy has a solidus temperature of 770°C and a brazing temperature of 860°C (Table 7). Accordingly, cooling to a second temperature of 760°C during post-brazing is higher than 90% (693°C) of solidus temperature. Several other examples would also meet this criteria. Shapiro discloses that the heat treatment times ranges from about 2-8 hrs (Table 3), which overlaps with claimed duration of about 120 min (2 hr). By the cooling heat treatment, Shapiro teaches that the mechanical properties of the structure can be restored after brazing (pg. 6, top left column). Notably, post-braze diffusion heat treatment improves properties such as ductility and strength (pg. 15-16).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out post-brazing cooling heat treatment to a second temperature below the solidus temperature as recited in the method of Berlinger because doing so would restore mechanical properties such as ductility and strength, as suggested by Shapiro. 
Concerning heating, cooling and maintaining temperature in a vacuum furnace, Berlinger discloses that it has been known to utilize vacuum oven during heating and cooling following the melting for joining components [0003]. Clark (also directed to brazing process) teaches joining components by forming a brazed joint with an active braze material followed by heat treating the brazed joint to age harden the filler [0025, 0029], wherein a vacuum furnace is used for heating, holding at certain temperatures as well as cooling down [0035-0053]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out the heating, cooling and holding steps using a vacuum furnace in the method of Berlinger since such furnace is conventional and doing so would enable to perform the desired temperature treatment.
As to claim 2, Berlinger is silent as to performing a plurality of heating and cooling cycles on the actively brazed joint. However, Clark teaches that it is known to heat treat brazed articles to provide precipitation hardening [0011]. Clark discloses a brazing method with a heating and cooling cycle on the brazed joint [0026], wherein the heating and cooling cycle comprises: heating the actively brazed joint to a third temperature lower than the solidus temperature; and cooling the actively brazed joint from the third temperature [0044-0053]. The heat treatment includes a plurality of heating and cooling steps encompassing holding at certain temperatures as well as cooling down to room temperature [0044-0053]. Clark teaches that such heat treatment hardening improves joint strength and stiffness [0023]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to a perform a plurality of heating and cooling cycles on the actively brazed joint in the method of Berlinger & Clark because it would improve strength and stiffness of the brazed joint, thereby enhancing bonding between the two components. 
As to claim 3, Berlinger discloses cooling the brazed joint at exemplary average rate to 40°C/min or °K/min [0013]. Clark discloses cooling the brazed joint from 425°C to room temperature [0052-0053]. So, one would estimate that going from 425°C to room temperature of 25°C would take approximately 10 minutes at average rate of 40°C/min. Accordingly, this claim is at least rendered obvious by Berlinger.
Regarding claim 7, Berlinger discloses a method of processing a brazed joint, said method comprising: forming an actively brazed joint 4 (figs. 1-2), wherein the actively brazed joint is formed from at least two components 2-3 coupled together by a volume of a joining metal alloy (active braze alloy such as Cu-Ti-Zr-Ni alloy- [0028]) having a solidus temperature and a liquidus temperature; cooling the actively brazed joint to a temperature that is lower than the solidus temperature [0013]; and forming at least one region of segregated crystallization within the volume of the joining metal alloy (fig. 2), wherein the at least one region of segregated crystallization is configured to increase the liquidus temperature of a layer of brazed metal, formed from the joining metal alloy, between the two components [0027, 0037].
Berlinger does not mention heating the brazed joint to a second temperature that is lower than the solidus temperature and higher than 90% of the solidus temperature of the joining metal alloy. However, Shapiro (also drawn to brazing using a metal alloy) discloses a joining metal alloy (titanium-base alloys) having a solidus temperature range of 770-960°C, a liquidus temperature range of 786-960°C, and a brazing temperature range of 850-1000°C (Tables 6-7), wherein post-brazing heat treatment is performed by cooling, the heat treatment temperature being at least 100°C below the brazing temperature (pg. 6, top left column). For instance, Ti-35Zr-15Cu-15Ni joining alloy has a solidus temperature of 770°C and a brazing temperature of 860°C (Table 7). Accordingly, cooling to a second temperature of 760°C during post-brazing is higher than 90% (693 °C) of solidus temperature. Several other examples would also meet this criteria. Shapiro discloses that the heat treatment times ranges from about 2-8 hrs (Table 3), which overlaps with claimed duration of about 120 min (2 hr). By the cooling heat treatment, Shapiro teaches that the mechanical properties of the structure can be restored after brazing (pg. 6, top left column). Notably, post-braze diffusion heat treatment improves properties such as ductility and strength (pg. 15-16). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out post-brazing cooling heat treatment to a second temperature below the solidus temperature as recited in the method of Berlinger because doing so would restore mechanical properties such as ductility and strength, as suggested by Shapiro. 
Berlinger does not disclose performing a plurality of heating and cooling steps on the brazed joint. However, such technique is known in the art. Clark (also directed to brazing process) discloses joining components by forming a brazed joint with an active braze material followed by heat treating the brazed joint to age harden the filler [0025, 0029], wherein the heat treatment includes heating the brazed joint to a temperature lower than the solidus temperature, a plurality of heating and cooling steps encompassing holding at certain temperatures as well as cooling down to room temperature [0044-0053]. Clark teaches that such heat treatment hardening improves joint strength and stiffness [0023]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to a perform a plurality of heating and cooling cycles on the actively brazed joint in the method of Berlinger because it would improve strength and stiffness of the brazed joint, thereby enhancing bonding between the two components.
As to claim 11, Berlinger discloses that it has been known to utilize vacuum oven during heating and cooling following the melting for joining components [0003]. Similarly, Clark teaches joining components by forming a brazed joint with an active braze material followed by heat treating the brazed joint to age harden the filler [0025, 0029], wherein a vacuum furnace is used for heating, holding at certain temperatures as well as cooling down [0035-0053]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out the heating using a vacuum furnace in the method of Berlinger since such furnace is conventional and doing so would enable to perform the desired temperature treatment.
As to claim 12, Berlinger discloses cooling the brazed joint at average rate of not less than 40°C/min or °K/min [0013], which suggests higher rates such as 60 °C/min. Berlinger recommends fast cooling so there is less time available for nucleation and growth of segregated phases to significant extent [0015, 0045] and further teaches introducing argon in order to increase the cooling rate [0046]. Consequently, one skilled in the art would appreciate that rapid cooling is desired to avoid significant amounts of segregated phases. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform cooling of the actively brazed joint to an ambient temperature within about 5 minutes in Berlinger in order to avoid significant segregated phases in the brazed joint structure.  
As to claim 14, Berlinger discloses cooling the brazed joint at exemplary average rate to 40°C/min or °K/min [0013]. Clark discloses cooling the brazed joint from 425°C to room temperature [0052-0053]. So, one can naturally estimate that going from 425°C to room temperature of 25°C would take approximately 10 minutes at average rate of 40°C/min. This meets recited range of within duration of 2.5 hours. Moreover, cooling rate of not less than 40 °C/min or °K/min in Berlinger [0013] suggests higher rates such as 60 °C/min. Berlinger recommends fast cooling so there is less time available for nucleation and growth of segregated phases to significant extent [0015, 0045] and further teaches introducing argon in order to increase the cooling rate [0046]. Consequently, one skilled in the art would appreciate that rapid cooling is desired to avoid significant amounts of segregated phases. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform cooling of the actively brazed joint to an ambient temperature within 2.5 hours in Berlinger in order to avoid significant segregated phases in the brazed joint structure.
Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berlinger in view of Shapiro and Clark as applied to claims 1 & 7 above, and further in view of Mizuhara (US 4591535).
As to claims 4 and 8, Berlinger discloses forming the actively brazed joint from a joining metal alloy that includes copper and at least one active element (titanium- [0028]), but does not mention silver or indium. However, such brazing alloy has been known in the art. Mizuhara (drawn to brazing ceramics using active brazing alloys) teaches a brazing alloy containing copper, silver, indium and titanium, solder under the tradename Incusil ABA (col. 4, lines 1-6; several examples in the table). Mizuhara discloses that such ductile active brazing alloy results in a braze joint with high reliability and increased bond strength (col. 1, lines 61-67). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a brazing alloy similar to Mizuhara in the method of Berlinger because it would provide a braze joint with high reliability and increased bond strength. 
As to claims 5 and 9, Berlinger discloses that the at least one active element includes titanium and zirconium [0028].  
As to claims 6 and 10, Mizuhara discloses a joining braze alloy that includes recited amounts of respective components (col. 4, lines 1-6; several examples in the table). An exemplary brazing alloy having 60% Ag, 24% Cu, 14% In and 1.5% Ti falls within the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Hence, Berlinger as modified by Mizuhara renders this claim obvious.    

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Response to Amendment and Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection for the pertinent matter specifically challenged in the argument. Specifically, examiner notes that current rejections above now includes Shapiro (NPL), which discloses the added feature of cooling to a second recited temperature criteria in amended claims 1 and 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735